Case 2:20-cv-03587-AGR Document 18 Filed 11/04/20 Page 1 of 2 Page ID #:2460




  1   NICOLA T. HANNA
  2   United States Attorney
      DAVID M. HARRIS
  3   Assistant United States Attorney
  4   Chief, Civil Division
      CEDINA M. KIM
  5
      Assistant United States Attorney
  6   Senior Trial Attorney, Civil Division
  7
      ANNABELLE J. YANG, CSBN 276380
      Special Assistant United States Attorney
  8         Social Security Administration
  9         160 Spear St., Suite 800
            San Francisco, CA 94105
 10         Telephone: (415) 977-8946
 11         Facsimile: (415) 744-0134
            Email: annabelle.yang@ssa.gov
 12
      Attorneys for Defendant
 13
 14
                          UNITED STATES DISTRICT COURT
 15                      CENTRAL DISTRICT OF CALIFORNIA
 16                            WESTERN DIVISION
 17
 18   JEFFREY MCLEAN,                        ) No. 2:20-cv-03587-AGR
 19                                          )
            Plaintiff,                       ) [PROPOSED] JUDGMENT FOR
 20                                          ) REMAND
 21                v.                        )
                                             )
 22
      ANDREW SAUL,                           )
 23   Commissioner of Social Security,       )
 24
                                             )
            Defendant.                       )
 25                                          )
 26                                          )
                                             )
 27
 28




                                             -1-
Case 2:20-cv-03587-AGR Document 18 Filed 11/04/20 Page 2 of 2 Page ID #:2461




  1         The Court having approved the parties’ Stipulation to Voluntary Remand
  2   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
  3   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
  4   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
  5
      DECREED that the above-captioned action is remanded to the Commissioner of
  6
      Social Security for further proceedings consistent with the Stipulation to Remand.
  7
  8
  9
 10   DATED: 1RYHPEHU  
 11                                         HON. ALICIA G. ROSENBERG
                                            UNITED STATES MAGISTRATE JUDGE
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                              -2-
